DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks

	In response to communications sent April 21, 2022, claim(s) 1-20 is/are pending in this application; of these claim(s) 1, 8, and 15 is/are in independent form.  Claim(s) 1, 3, 5, 6, 8, 10, 12, 13, and 15-19 is/are currently amended; claim(s) 7, 9, 11, 14, and 20 is/are original.

Response to Arguments
Applicant’s arguments, see page 10 lines 1 to 12, filed April 21, 2022, with respect to claims 8 to 20 have been fully considered and are persuasive.  The rejection of claims 8-20 (regarding 35 U.S.C. § 112(b)), has been withdrawn because the claims are no longer interpreted to invoke 35 U.S.C. § 112(f). 
Applicant’s arguments, see page 10 lines 13 to 21, filed April 21, 2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of claims 1 to 20 (regarding 35 U.S.C. § 101) has been withdrawn. 
Applicant’s arguments, see page 10 line 22 to page 11 line 6, filed April 21, 2022, with respect to the rejection(s) of claim(s) 1–4, 7–11, 14, 15, 19, and 20 under 35 U.S.C. § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 based on US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474.)
Applicant’s arguments, see page 11 lines 6 to 8, filed April 21, 2022, with respect to the rejection(s) of claim(s) 16 and 17 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 and US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474) as applied to claim 15, and further in view of US 2002/0025517 A1 (“Minshull ‘623”).
Applicant’s arguments, see page 11 lines 6 to 8, filed April 21, 2022, with respect to the rejection(s) of claim(s) 18 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. § 103 based on US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474) as applied to claim 18, and further in view of US 2014/0380528 A1 (“Wood”).
Applicant's arguments filed April 21, 2022 have been fully considered but they are not persuasive (regarding claims 5, 6, 12, and 13 under 35 U.S.C. § 103). Applicant argues that claims 5, 6, 12, and 13 should be withdrawn.  The Examiner respectfully disagrees because the earlier Non-Final Office action had already rejected under 35 U.S.C. § 103 based on the combination of references US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474.)  Since Lotfi already addresses what Esvelt does not teach in the independent claims, the rejection of claims 5, 6, 12, and 13 under 35 U.S.C. § 103 are not withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–15, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474.)  

As to claim 1, Esvelt teaches a computer-implemented method for control of organism evolution through environmental modification (Esvelt Para [0091]: conducting continuous directed evolution), the method comprising:
initializing a bioreactor, a well of the initialized bioreactor comprising a population of evolving organisms (Esvelt Para [0005]: initiating a population of cells in samples of a liquid handling robot; Para [0038] provides evidence that the liquid handling robot may be a multi-well plate); 
determining a set of selection pressures affecting one or more characteristics of the population of evolving organisms (Esvelt Para [0005]: determining one or more of positive selection or negative selection that having one or more characteristics including the characteristic extent of production of protein biomolecules);
(a) applying the set of selection pressures to the population (Esvelt Para [0005]: applying one or more of positive selection or negative selection to the sample that having one or more characteristics including the characteristic extent of production of protein biomolecules);
(b) determining, with the one or more processing devices, a state of the population (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample) and, with one or more processing devices, storing the determined population state in a population dataset (Esvelt para [0252]: storing luminescence data to monitor the experiments and plot the results in figures like Figure 20A);
(c) detecting, with the one or more processing devices, whether the population has reached an evolutionarily stable state (Esvelt Para [0005]: detecting sensor measurements indicative of population multiple times over a time period; the stable state is an evolutionarily stable state because it involves the concept of evolutionary “fitness”)…;
(d) after detecting that the population has reached the evolutionarily stable state:
obtaining stable state data representing the evolutionarily stable state (Esvelt Para [0005]: detecting sensor measurements indicative of population multiple times over a time period), redetermining, with the one or more processing devices, the set of selection pressures based on a selection pressure policy (Esvelt Para [0005]: adjusting the selection parameters based on a feedback controller), and storing the stable state data and the redetermined set of selection pressures in a stable state dataset (Esvelt para [0252]: storing luminescence data to monitor the experiments and plot the results in figures like Figure 20A);
(e) determining, with the one or more processing devices, whether one or more stopping criteria have been met (Esvelt Para [0156]: determining whether a predetermined stopping criterion is met for iterations); and repeating steps (a) - (e) until at least one of the stopping criteria is met (Esvelt Para [0156]: performing multiple robotic iterations including monitoring).

However, Esvelt does not teach:
detecting, with the one or more processing devices, whether the population has reached an evolutionarily stable state … by determining a stationarity of the population state.

Nevertheless, Lotfi teaches:
detecting, with the one or more processing devices, whether the population has reached an evolutionarily stable state … by determining a stationarity of the population state (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a biologically evolving time series is stationary).

Esvelt and Lotfi are in the same field of microbiology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esvelt to include the teachings of Lotfi because determining time series stability helps to evaluate biological reaction quality (See Lotfi, Abstract).

As to claim 2, Esvelt in view of Lotfi teaches the method of claim 1, wherein determining the set of selection pressures comprises randomly determining the set of selection pressures (Esvelt Para [0005]: determining a random mutation rate adjustment).

As to claim 3, Esvelt in view of Lotfi teaches the method of claim 1, wherein determining the population state comprises determining a morphology of the organisms in the population (Esvelt Para [0005]: determining the population state comprises determining a population size bacteriophage in the sample; determining a population state of bacteria involves determining phages that are filamentous for the determination of a population state of filamentous bacteria).

As to claim 4, Esvelt in view of Lotfi teaches the method of claim 1, wherein determining the population state comprises measuring at least one of (this element is claimed in the alternative and does not need to be mapped): a yield of the population (Esvelt Para [0005]: determining a detectable yield of luminescent particles of the population), a virulence of the population (Esvelt Para [0005]: determining a presence of phage in the sample population of cells), a contagiousness of the population (Esvelt Para [0127]: levels of infectious particles), a strength of a biomaterial produced by the population (Esvelt Para [0005]: determining a enzymatic activity of an enzyme in the sample), a change in a measurable attribute of a biomaterial (Esvelt Para [0005]: determining a luminescence of a sample of cells), a waste material production level of the population (Esvelt Para [0026]: maintaining the steady state population involves waste management), an efficiency with which the population breaks down a material (Esvelt Para [0005]: determining a enzymatic activity of an enzyme in the sample), a flavor or scent of an edible organism of the population (this element is claimed in the alternative and does not need to be mapped), a competitive behavior of the population (Esvelt Para [0234]: behavior indirectly derived from competition), an efficiency with which the population produce fuels (Esvalt Para [0005]: extent of production of protein biomolecules, which can be a fuel in some contexts), a water consumption level of the population (this element is claimed in the alternative and does not need to be mapped), a nutrient consumption of the population (this element is claimed in the alternative and does not need to be mapped), or fertilizer consumption of the population (this element is claimed in the alternative and does not need to be mapped).

As to claim 5, Esvelt in view of Lotfi teaches the method of claim 1, wherein detecting whether the population state has reached an evolutionarily stable state comprises performing a time series analysis on the population dataset (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a biologically evolving time series is stationary).

As to claim 6, Esvelt in view of Lotfi teaches the method of claim 5, wherein performing a time series analysis on the population dataset comprises:
fitting a first degree polynomial to a leading window of a time series of population states in the population dataset (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a time series is stationary, which by definition involves a polynomial leading window of a times series);
applying an autocorrelation function (ACF) to the leading window of the time series of population states (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a time series is stationary, which by definition involves an autocorrelation function); and/or
fitting a regression model to the time series of population states and testing a null hypothesis that a unit root is present in the regression model (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a time series is stationary, which by definition involves a unit root determination).

As to claim 7, Esvelt in view of Lotfi teaches the method of claim 1, wherein determining the selection pressures comprises applying at least one of a reinforcement learning policy (this element is claimed in the alternative and does not need to be mapped) or an optimization-based policy (Esvelt Para [0131]: an optimization based robotic policy for managing the selection pressures of the directed evolution).

As to claim 8, Esvelt teaches a system for control of organism evolution through environmental modification (Esvelt Para [0091]: conducting continuous directed evolution), the system comprising:
a bioreactor operable to perform one or more actions affecting one or more attributes of an environment, the environment of a well of the bioreactor, the well of the bioreactor including a population of evolving organisms (Esvelt Para [0005]: a liquid handling robot affecting a population of samples subject to directed evolution; Para [0038] provides evidence that the liquid handling robot may be a multi-well plate);
one or more sensor sensor devices operable to collect data indicating one or more characteristics of the population and/or the attributes of the environment (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample); and
one or more computers and one or more storage devices storing instructions operable, when executed by the computers, to cause the computers to perform operations  including:
initializing the bioreactor, the well of the initialized bioreactor comprising the population of evolving organisms (Esvelt Para [0005]: initiating a population of cells in samples of a liquid handling robot; Para [0038] provides evidence that the liquid handling robot may be a multi-well plate);
determining a set of selection pressures affecting one or more characteristics of the population of evolving organisms (Esvelt Para [0005]: determining one or more of positive selection or negative selection that having one or more characteristics including the characteristic extent of production of protein biomolecules);
(a) applying the set of selection pressures to the population (Esvelt Para [0005]: applying one or more of positive selection or negative selection to the sample);
(b) determining, with the one or more sensor devices, a state of the population (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample) and storing the determined population state in a population dataset (Esvelt para [0252]: storing luminescence data to monitor the experiments and plot the results in figures like Figure 20A);
(c) detecting whether the population has reached an evolutionarily stable state (Esvelt Para [0005]: detecting sensor measurements indicative of population multiple times over a time period) …;
(d) after detecting that the population has reached the evolutionarily stable state: obtaining stable state data representing the evolutionarily stable state (Esvelt Para [0005]: detecting sensor measurements indicative of population multiple times over a time period; ; the stable state is an evolutionarily stable state because it involves the concept of evolutionary “fitness”), redetermining the set of selection pressures based on a selection pressure policy (Esvelt Para [0005]: adjusting the selection parameters based on a feedback controller), and storing the stable state data and the redetermined set of selection pressures in a stable state dataset (Esvelt para [0252]: storing luminescence data to monitor the experiments and plot the results in figures like Figure 20A);
(e) determining whether one or more stopping criteria have been met (Esvelt Para [0156]: determining whether a predetermined stopping criterion is met for iterations); and repeating steps (a) - (e) until at least one of the stopping criteria is met (Esvelt Para [0156]: performing multiple robotic iterations including monitoring).

	However, Esvelt does not teach:
detecting whether the population has reached an evolutionarily stable state … by determining a stationarity of the population state.

Nevertheless, Lotfi teaches:
detecting whether the population has reached an evolutionarily stable state … by determining a stationarity of the population state (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a biologically evolving time series is stationary).

Esvelt and Lotfi are in the same field of microbiology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esvelt to include the teachings of Lotfi because determining time series stability helps to evaluate biological reaction quality (See Lotfi, Abstract).

As to claim 9, Esvelt in view of Lotfi teaches the system of claim 8, wherein determining the set of selection pressures comprises randomly determining the set of selection pressures (Esvelt Para [0005]: determining a random mutation rate adjustment).

As to claim 10, Esvelt in view of Lotfi teaches the system of claim 8, wherein determining the population state comprises determining a morphology of the organisms in the population (Esvelt Para [0005]: determining the population state comprises determining a population size bacteriophage in the sample; determining a population state of bacteria involves determining phages that are filamentous for the determination of a population state of filamentous bacteria).

As to claim 11, Esvelt in view of Lotfi teaches the system of claim 8, wherein determining the population state comprises measuring at least one of (this element is claimed in the alternative and does not need to be mapped): a yield of the population (Esvelt Para [0005]: determining a detectable yield of luminescent particles of the population), a virulence of the population (Esvelt Para [0005]: determining a presence of phage in the sample population of cells), a contagiousness of the population (Esvelt Para [0127]: levels of infectious particles), a strength of a biomaterial produced by the population (Esvelt Para [0005]: determining a enzymatic activity of an enzyme in the sample), a change in a measurable attribute of a biomaterial (Esvelt Para [0005]: determining a luminescence of a sample of cells), a waste material production level of the population (Esvelt Para [0026]: maintaining the steady state population involves waste management), an efficiency with which the population breaks down a material (Esvelt Para [0005]: determining a enzymatic activity of an enzyme in the sample), a flavor or scent of an edible organism of the population (this element is claimed in the alternative and does not need to be mapped), a competitive behavior of the population (Esvelt Para [0234]: behavior indirectly derived from competition), an efficiency with which the population produce fuels (Esvalt Para [0005]: extent of production of protein biomolecules, which can be a fuel in some contexts), a water consumption level of the population (this element is claimed in the alternative and does not need to be mapped), a nutrient consumption of the population (this element is claimed in the alternative and does not need to be mapped), or fertilizer consumption of the population (this element is claimed in the alternative and does not need to be mapped).

As to claim 12, Esvelt in view of Lotfi teaches the system of claim 8, wherein detecting whether the population state has reached an evolutionarily stable state comprises performing a time series analysis on the population dataset (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a biologically evolving time series is stationary).

As to claim 13, Esvelt in view of Lotfi teaches the system of claim 12, wherein performing a time series analysis on the population dataset comprises:
fitting a first degree polynomial to a leading window of a time series of population states in the population dataset (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a time series is stationary, which by definition involves a polynomial leading window of a times series);
applying an autocorrelation function (ACF) to a leading window of the time series of population states (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a time series is stationary, which by definition involves an autocorrelation function); and/or
fitting a regression model to the time series of population states and testing a null hypothesis that a unit root is present in the regression model (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a time series is stationary, which by definition involves a unit root determination).

As to claim 14, Esvelt in view of Lotfi teaches the system of claim 8, wherein determining the selection pressures comprises applying at least one of a reinforcement learning policy (this element is claimed in the alternative and does not need to be mapped) or an optimization-based policy (Esvelt Para [0131]: an optimization based robotic policy for managing the selection pressures of the directed evolution).

As to claim 15, Esvelt teaches a system for control of organism evolution through environmental modification (Esvelt Para [0091]: conducting continuous directed evolution), the system comprising:
a bioreactor operable to perform one or more actions affecting one or more attributes of an environment of a well of the bioreactor, the well of the bioreactor including a population of evolving organisms (Esvelt Para [0005]: a liquid handling robot affecting a population of samples subject to directed evolution; Para [0038] provides evidence that the liquid handling robot may be a multi-well plate);
one or more sensor devices operable to collect data indicating one or more characteristics of the population and/or the attributes of the environment (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample); and
one or more computers and one or more storage devices storing instructions operable, when executed by the computers, to cause the computers to perform operations including:
identifying an optimality metric (Esvelt Para [0005]: determining a population size of bacteriophage in the sample), wherein a value of the optimality metric depends on at least one of the characteristics of the population (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample), and wherein the value of the optimality metric does not satisfy an optimality criterion at an initial time t (Esvelt Para [0005]: detecting sensor measurements indicative of population multiple times over a time period),
(a) selecting at least one of the actions affecting at least one of the attributes of the environment (Esvelt Para [0005]: using a feedback controller based on population measurements),
(b) controlling the bioreactor to perform the selected action(s) (Esvelt Para [0005]: adjusting the selection parameters based on a feedback controller),
(c) controlling at least one of the sensor devices to collect data indicating a value of at least one of the characteristics of the population and (Esvelt para [0252]: storing luminescence data to monitor the experiments and plot the results in figures like Figure 20A),
(d) detecting whether the population has reached an evolutionarily stable state (Esvelt Para [0005]: detecting sensor measurements indicative of population multiple times over a time period; the stable state is an evolutionarily stable state because it involves the concept of evolutionary “fitness”) …, and 
repeating steps (Esvelt Para [0156]: performing multiple robotic iterations including monitoring) (a) - (d) until a stopping criterion is met (Esvelt Para [0156]: determining whether a predetermined stopping criterion is met for iterations),
wherein, in each iteration of step (a), the at least one action is selected based, at least in part, on the action(s) performed in one or more previous iterations of step (b) and the data collected in one or more previous iterations of step (c) (Esvelt Para [0156]: determining whether a predetermined stopping criterion is met for iterations), and
wherein the stopping criterion is met when (1) a number of iterations of steps (a) - (d) reaches or exceeds a maximum number of iterations (Esvelt Para [0156]: determining whether a predetermined stopping criterion is met for iterations), or (2) the collected data indicate that the value of the optimality metric satisfies an optimality criterion (this element is claimed in the alternative and does not need to be mapped).

	However, Esvelt does not teach:
detecting whether the population has reached an evolutionarily stable state by determining a stationarity of a state of the population.

	Nevertheless, Lotfi teaches:
detecting whether the population has reached an evolutionarily stable state by determining a stationarity of a state of the population (Lotfi p. 465 column 2 last paragraph: performing a Dickey-Fuller unit root test to determine whether a biologically evolving time series is stationary).

Esvelt and Lotfi are in the same field of microbiology.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esvelt to include the teachings of Lotfi because determining time series stability helps to evaluate biological reaction quality (See Lotfi, Abstract).

As to claim 19, Esvelt in view of Lotfi teaches the system of claim 15, wherein step (c) further includes training an approximate model of an evolutionary dynamics of the evolving organisms based, at least in part, on the action(s) previously performed and the data previously collected (Esvelt Para [0131]: training an optimized model for managing the selection pressures of the directed evolution).

As to claim 20, Esvelt in view of Lotfi teaches the system of claim 19, wherein in each iteration of step (a), the at least one action is selected based, at least in part, on an output of a model-predictive control (MPC) process performed using the approximate model (Esvelt Para [0131]: training an optimized model for managing the selection pressures of the directed evolution).	

Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474) as applied to claim 15 above, and further in view of US 2002/0025517 A1 (“Minshull ‘623”).

As to claim 16, Esvelt in view of Lotfi teaches the system of claim 15, wherein:
the bioreactor is a photobioreactor (Esvelt Para [0005]: a liquid handling robot capable of handling a variety of liquid-based organisms) ;
the population of evolving organisms comprises a plurality of single-celled organisms (Esvelt Para [0069]: a population of bacteria);
the attributes of the environment include temperature (Esvelt Para [0005]: temperature modulation), pH (this element is claimed in the alternative and does not need to be mapped; see the independent claim), mixing speed (this element is claimed in the alternative and does not need to be mapped; see the independent claim), ratio of carbon dioxide to oxygen (this element is claimed in the alternative and does not need to be mapped; see the independent claim), and/or gas bubbling rate (this element is claimed in the alternative and does not need to be mapped; see the independent claim);
the characteristics of the population include optical density (this element is claimed in the alternative and does not need to be mapped; see the independent claim), and/or an indicator of protein content (Esvalt Para [0005]: extent of production of protein biomolecules, which can be a fuel in some contexts);
the optimality metric comprises a level of protein content [[ (Esvalt Para [0005]: extent of production of protein biomolecules, which can be a fuel in some contexts); and
the optimality criterion is satisfied when the value of the optimality metric meets or exceeds a threshold value (Esvalt Para [0005]: optimality is achieved when the value of protein biomolecule production exceeds a zero threshold as indicated by sensor detection).
	However, Esvelt in view of Lotfi does not teach wherein the protein content is within algae.
	Nevertheless, Minshull teaches wherein the protein content is within algae (Minshull ‘623 Para [0085]).
Esvelt, Lotfi, and Minshull are in the same field of bioprocessing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esvelt in view of Lotfi to include the teachings of Minshull because eukaryotes are interesting as photosynthetic organisms producing energy (See Mioshull  ‘623 Para [0085]).

As to claim 17, Esvelt in view of Lotfi teaches the system of claim 15, wherein:
the well of the bioreactor comprises a growth medium in which an oncolytic virus (Esvelt Para [0071]: cultivation of a retroviral vector, which the Examiner interprets is sometimes oncolytic in some cell types) is cultivated and the bioreactor further comprises one or more test wells, each test well including viable [[ (Esvelt Para [0034]: the sample wells are part of a system for determining how pathogens will escape from drug-inhibitor therapeutics);
the population of evolving organisms comprises the oncolytic virus (Esvelt Para [0071]: cultivation of a retroviral vector);
the attributes of the environment include one or more contents of the growth medium and/or one or more contents of the drug candidates (Esvelt Para [0034]: the sample wells are part of a system for determining how pathogens will escape from drug-inhibitor therapeutics);
the characteristics of the population (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample) include a viral load of the growth medium (Esvelt Para [0005]: determining the population state comprises determining a population size of bacteriophage in the sample), one or more genetic characteristics of the oncolytic virus (this element is claimed in the alternative and does not need to be mapped), and/or one or more cell waste products in the test wells (this element is claimed in the alternative and does not need to be mapped);
the optimality metric comprises a level of oncolytic efficacy of the oncolytic virus (Esvelt Para [0127]: levels of infectious particles; Esvelt Para [0071] suggests that infectious particles may retroviral vectors, which the Examiner interprets are sometimes oncolytic in some cell types); and
the optimality criterion is satisfied when the level of oncolytic efficacy of the oncolytic virus meets or exceeds a threshold value (Esvelt Para [0127]-[0128]: levels of infectious particles is modulated; Esvelt Para [0071] suggests that infectious particles may retroviral vectors, which the Examiner interprets are sometimes oncolytic in some cell types).
	However, Esvelt in view of Lotfi does not teach that the viable cells are cancer cells.  Nevertheless, Minshull teaches that the viable cells may be cancer cells (Minshull ‘623 Para [0168]: anticancer agents in the context of directed evolution).
Esvelt, Lotfi, and Minshull are in the same field of bioprocessing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esvelt in view of Lotfi to include the teachings of Minshull because inhibiting cancer cells facilitates drug discovery (See Mioshull ‘623 Para [0168]: anticancer agents).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0345487 A1 (“Esvelt”) in view of “Lotfi” (Lotfi, Khadije, et al. "Predicting wastewater treatment plant quality parameters using a novel hybrid linear-nonlinear methodology." Journal of environmental management 240 (2019): 463-474) as applied to claim 18 above, and further in view of US 2014/0380528 A1 (“Wood”).

As to claim 18, Esvelt in view of Lotfi teaches the system of claim 15, wherein:
the bioreactor is a biomaterial production reactor (Esvalt Para [0005]: extent of production of protein biomolecules, which can be a fuel in some contexts);
the population of evolving organisms comprises Escherichia coli ("E. coli") (Esvelt Para [0069]: a population of bacteria, such as E. Coli bacteria in Para [0069]) [[ 
the attributes of the environment include a temperature within the reactor (Esvelt Para [0005]: temperature modulation), one or more contents of a growth medium within the reactor (this element is claimed in the alternative and does not need to be mapped; see the independent claim), a mixing rate within the reactor (this element is claimed in the alternative and does not need to be mapped; see the independent claim), a gas input to the reactor (this element is claimed in the alternative and does not need to be mapped; see the independent claim), a pressure within the reactor (this element is claimed in the alternative and does not need to be mapped; see the independent claim), and/or an environmental structure within the reactor (Esvelt Para [0005]: temperature modulation);
the characteristics of the population (Esvelt Para [0005]: temperature modulation) include a cell size of albumin protein within the reactor (this element is claimed in the alternative and does not need to be mapped), a rate of cell death within the reactor (this element is claimed in the alternative and does not need to be mapped), an optical density within the reactor (Esvelt Para [0155]: optical density), levels of one or more waste products within the reactor (this element is claimed in the alternative and does not need to be mapped), and/or level of albumin output within the reactor (this element is claimed in the alternative and does not need to be mapped);
However, Esvelt in view of Lotfi does not teach that:
… genetically modified to produce human albumin protein;
Nor does Esvelt in view of Lotfi teach:
the optimality metric comprises the level of albumin output; and
the optimality criterion is satisfied when the level of albumin output of the E. coli meets or exceeds a threshold value.
Nevertheless, Wood teaches:
… genetically modified to produce human albumin protein (Wood Para [0306]: genetically produce albumin using E. Coli as taught in Para [0247]);
the optimality metric comprises the level of albumin output (Wood Para [0325]: measurement of protein output); and
the optimality criterion is satisfied when the level of albumin output of the E. coli meets or exceeds a threshold value (Wood Para [0306]: producing an amount of albumin greater than a threshold of zero).
Esvelt, Lotfi, and Wood are in the same field of bioprocessing.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Esvelt in view of Lotfi to include the teachings of Wood because albumin has pharmaceutical applications in humans (see Esvelt Para [0306]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following art is pertinent to unclaimed features:
US 2007/0196815 A1:  See Para [0008] for a discussion of steady state measurements.
The following art has previously been made of record regarding unclaimed features:
US 2021/0292802 A1:  Directed evolution of a mutualistic community of organisms for the production of a nutrient or a nutraceutical; involves a timecourse of OD readings
WO 2021067831 A1:  time course for directed evolution while monitoring OD readings; involves plasmids
US 2002/0142321 A1:  Control of a biochemical reaction network.
US 2019/0276816 A1:  directed evolution of a bioreactor with viruses in a bioreactor under digital control.
US 2020/0199568 A1:  Involves a fitness function and ramp function to reach steady state in a bioreactor.
US 2016/0348096 A1:  Directed evolution for OD readings in a bioreactor; involves phage.
US 2020/0393477 A1:  Bioprocessing involving time series data monitoring of moveable physical components
US 2015/0315570 A1:  Directed evolution in title; involves computer controlled evolution of gene clusters; involves autocorrelations but not for clustering
US 2019/0153472 A1: Continuous directed evolution involving DNA viruses; steady states and stable states are mentioned
US 20200115705 A1:  A bioreactor involving plasmids in which there is directed evolution measured using time series analysis of gene expression
US 2011/0029468 A1:  Pertinent population-level optimization, focuses on diversity maximization.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse P Frumkin whose telephone number is (571)270-1849. The examiner can normally be reached Monday - Saturday, 10-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE P FRUMKIN/             Primary Examiner, Art Unit 1631                                                                                                                                                                                           	May 16, 2022